   Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 1 of 86 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

DIGI PORTAL LLC,
                                                     C.A. NO. ______________
                      Plaintiff,
   v.                                                JURY TRIAL DEMANDED

ULTA BEAUTY, INC.,                                   PATENT CASE

                      Defendant.

               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Digi Portal LLC files this Original Complaint for Patent Infringement against

Ulta Beauty, Inc., and would respectfully show the Court as follows:

                                       I. THE PARTIES

        1.     Plaintiff Digi Portal LLC (“Digi Portal” or “Plaintiff”) is a Texas limited liability

company with a place of business at 101 E. Park Blvd, Suite 600, Plano, Texas 75074.

        2.     On information and belief, Defendant Ulta Beauty, Inc. (“Defendant”) is a

corporation organized and existing under the laws of Delaware, with a place of business at 1000

Remington Blvd, Ste. 120, Bolingbrook, IL 60440. Defendant has a registered agent at The

Prentice-Hall Corporation System, Inc. 251 Little Falls Drive, Wilmington, DE 19808.

                              II. JURISDICTION AND VENUE

        3.     This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has subject matter jurisdiction of such action under 28 U.S.C. §§

1331 and 1338(a).

        4.     On information and belief, Defendant is subject to this Court’s specific and

general personal jurisdiction, pursuant to due process and the Delaware Long-Arm Statute, due

at least to its business in this forum, including at least a portion of the infringements alleged




                                                 1
   Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 2 of 86 PageID #: 2




herein.        Furthermore, Defendant is subject to this Court’s specific and general personal

jurisdiction because Defendant is a Delaware corporation.

          5.       Without limitation, on information and belief, within this state, Defendant has

used the patented inventions thereby committing, and continuing to commit, acts of patent

infringement alleged herein. In addition, on information and belief, Defendant has derived

revenues from its infringing acts occurring within Delaware. Further, on information and belief,

Defendant is subject to the Court’s general jurisdiction, including from regularly doing or

soliciting business, engaging in other persistent courses of conduct, and deriving substantial

revenue from goods and services provided to persons or entities in Delaware. Further, on

information and belief, Defendant is subject to the Court’s personal jurisdiction at least due to its

sale of products and/or services within Delaware. Defendant has committed such purposeful acts

and/or transactions in Delaware such that it reasonably should know and expect that it could be

haled into this Court as a consequence of such activity.

          6.       Venue is proper in this district under 28 U.S.C. § 1400(b). On information and

belief, Defendant is a Delaware corporation and therefore resides only in Delaware.               On

information and belief, from and within this District Defendant has committed at least a portion

of the infringements at issue in this case.

          7.        For these reasons, personal jurisdiction exists and venue is proper in this Court

under 28 U.S.C. § 1400(b).

                                III. COUNT I
          (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 8,352,854)

          8.       Plaintiff incorporates the above paragraphs herein by reference.

          9.       On January 8, 2013, United States Patent No. 8,352,854 (“the ‘854 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘854 Patent is



                                                    2
   Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 3 of 86 PageID #: 3




titled “Dynamic Page Generator.” The ‘854 patent is not subject to a terminal disclaimer and its

term is extended under 35 U.S.C. 154(b) by 1270 days. (Ex. A). A true and correct copy of the

‘854 Patent is attached hereto as Exhibit A and incorporated herein by reference.

       10.      Digi Portal is the assignee of all right, title and interest in the ‘854 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘854 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘854 Patent

by Defendant.

       11.      The application leading to the ‘854 patent is a continuation of U.S. application

Ser. No. 11/656,636, filed Jan. 22, 2007, which is a continuation of U.S. application Ser. No.

09/393,718, filed Sep. 10, 1999, which is a continuation of U.S. application Ser. No. 08/873,975,

filed Jun. 12, 1997. (Ex. A at cover). The ‘854 patent was first assigned to Yahoo! Inc. (Id.).

       12.      The invention in the ‘854 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:26-30).

       13.      Web servers for serving static web pages were well known in the global Internet.

(Id. at col. 1:31-32).   Such static web pages are useful in many applications whether the

information presented to each requesting user is the same. (Id. at col. 1:32-34). However, some

applications require customization to appeal to users. (Id. at col. 1:34-35). One example is

presenting news to users. (Id. at col. 1:35-37). When static pages are used, a user will often

have to scroll through many topics not of interest to that user to get to the information of interest.

(Id. at col. 1:37-40). However, when presenting news to users, customized web pages present




                                                  3
   Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 4 of 86 PageID #: 4




news that is more relevant to the requesting user than static pages because the information is

filtered according to each user’s interest. (Id. at col. 1:35-37, 40-41).

       14.     Customizing a server response based on the requester is known; however, known

systems do not scale well. (Id. at col. 1:42-43). One method of serving custom pages is to

execute a script, such as a Common Gateway Interface (CGI) script or other program to collect

the information necessary to generate the custom page. (Id. at col. 1:43-47). For example, if the

custom page is a news page containing stock quotes, sports scores and weather, the script might

poll a quote server to obtain the quotes of interest, poll a sports score server to obtain the scores

of interest and poll a weather server to obtain the weather. (Id. at col. 1:47-51). With this

information, the server generates the custom page and returns it to the user. (Id. at col. 1:51-52).

This approach is only useful where there are not many requesters and where the attendant delay

associated with polling various servers to obtain the requested information is acceptable to users.

(Id. at col. 1:53-54). Growing impatience with waiting will turn users away from such servers,

especially as use increases. (Id. at col. 1:54-58).

       15.     One approach that was used in the prior art to avoid long waits is to transfer the

custom information in non-real-time, so that the information is stored local to the user as it

arrives and is presented to the user on request. (Id. at col. 1:59-62). A disadvantage of such a

system is that the networks used by the user become clogged with data continually streaming to

the user and require large amounts of local storage. (Id. at col. 1:62-65). Another disadvantage

is that the locally stored information will become out of date as the server receives new data. (Id.

at col. 1:65-67).

       16.     The inventors therefore recognized that there was a need to dynamically generate

customized pages in an unconventional manner that solved the technical problems in the prior art




                                                  4
   Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 5 of 86 PageID #: 5




of long transfer times to obtain the requested information or having to rely on continually

transferring custom information in non-real time which can clog the data network in addition to

providing outdated information. (Id. at col. 1:42 to col. 2:2).

       17.      The following is a discussion of non-limiting examples of the claimed invention

discussed in the specification of the ‘854 patent. The ‘854 patent provides a non-limiting

exemplary diagram of the generation of a custom page for a user, using a front-page generator

(200) and page server (104) (Id. at col. 3:58-60):




(Ex. A at Fig. 2). Front page generator (200) generates a user template (202) from a global front

page template (204) and a user configuration record (206). (Id. at col. 3:58-62). A non-limiting

example of a global front page template is provided in the ‘854 patent:


                                                 5
   Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 6 of 86 PageID #: 6




(Ex. A at Fig. 3). The global user template (204) is an HTML (HyperText Markup Language)

document with additional tags as placeholders for live data. (Id. at col. 5:16-19). Several place

holders (302) are show in the code. (Id. at col. 5:19).

       18.     A user configuration record (206) is a record selected from user configuration

database (116). (Id. at col. 3:63-64). User configuration information includes user demographic

information, such as sex, age, location, stock quotes, favorite sports teams, news topics, etc. (Id.

at col. 2:13-14, col. 5:45-50, col. 6:37-39, 46-48, 52-56). The user configuration information in

the example may not change until the user changes his or her preferences. (Id. at col. 5:33-35).

       19.     The ‘854 patent provides an illustration of a user template (202) as might be

generated from global user template (204) and a user configuration record (206):




                                                 6
   Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 7 of 86 PageID #: 7




(Ex. A at Fig. 4). The user template is unique because it is built based on user demographic

information provided by the user, as opposed to generically chosen dynamic information or

based on information provided by the server. Exemplary demographic information is shown in

line 2 of Fig. 4 (“:M,85,95035,T,*”) indicating that the user is a male, age 85, located in zip code

95035, etc. (Id. at col. 5:42-45). The ‘854 patent includes a full listing of the non-limiting

exemplary user template of Fig. 4 in Appendix A. (Ex. A at col. 2:57-58; col. 5:22-23).




                                                 7
Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 8 of 86 PageID #: 8




                                   8
Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 9 of 86 PageID #: 9




                                   9
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 10 of 86 PageID #: 10




(Ex. B at Col. 7-11).

       20.     As shown in Fig. 2 of the ‘854 patent, the user template does not need to be

generated each time and instead can be generated and stored. (Ex. A at col. 4:49-51, col. 5:23-

32). One benefit of the claimed invention that speeds up the operation of the dynamic page

generation is that the page can be stored in multiple locations that are based on the frequency by

which the user requests the customized page based on the user template. (Id. at col. 5:37-38, col.

6:49-59). Some users might choose to access their user page infrequently, while others might

choose to access their front page hourly. (Id. at col. 6: 52-54). For infrequent users, the user

template is stored in a user configuration database, whereas for frequent users the user template

may also be stored in cache. (Id. at col. 5:37-38, col. 6:51-59). Caching reduces the time to

respond to a request for a page and is more effective where the typical user makes several

requests in a short time span and then doesn’t make any requests for a long period of time. (Id.

at col. 5:29-32).

       21.     When the user template stored in cache, it may be stored long enough to be reused

and may also be flushed from cache if the user page has been inactive for several days. (Id. at

col. 6:49-52, 59-60). Even if it is flushed from cache, the user template can be maintained in the

user configuration database, which can then be quickly accessed and stored in cache in the event

a user may start to access the user page quickly. (Id.).



                                                 10
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 11 of 86 PageID #: 11




       22.     The custom user page can also include an advertisement that is selected based on

the user demographic information. (Id. at col. 5:39-42). For example, using the demographic

information “:M,85,95035,T,*”, an advertisement can be selected that is targeted for a male user,

age 85, located in zip code 95035, etc. (Id. at col. 5:39-45).

       23.     Appendix B of the ‘854 patent is an HTML source code listing of an HTML page

created from an executed user template that is used to generate a user customized browser web

page. (Ex. B at col. 11 – col. 19).

       24.     As explained the ‘854 patent and prosecution history, there are unconventional

and non-generic features of the claimed invention which are technical improvements that make

the generation of dynamic web pages quicker, more efficient, and use less resources. By storing

the user customized template program in two locations in which the location is determined by

frequency, the system is more efficient and allows for a quicker response than the prior art. For

example, by storing the user customized template in user configuration database and in cache,

the dynamic generation of a user customized web page is more efficient and uses less resources

of the server, database, and network, and allows for a quicker generation of the dynamic web

page thereby allowing the server to scale in order to handle substantially more requests for user

customized dynamic web pages. (See Ex. A at col. 1:42-67, col. 4:49-col. 5:15, col. 5:23-32).

Furthermore, by caching the user template, the page can be generated entirely within a page

server, thus conserving network and database resources. (See id. at col. 4:10-11, col. 5:23-32).

By also storing the user customized template in a user configuration database, even if the cache

is cleared, the template already exists in the database which then prevents having to regenerate a

new user customized page from a global page template using a user configuration record thus

saving database and server resources and more quickly generating the requested web page from




                                                 11
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 12 of 86 PageID #: 12




the user customized template. (E.g., id. at col. 3:37-39, col. 4:1-11, 49-62). The storage of a

user customized template program in at least two locations and the location determined from the

frequency of the user request for the customized page was an unconventional and non-generic

method for storing such templates and was not disclosed in the prior art. (Ex. C (Oct. 28, 2010

Resp. to Office Action) at 9).

       25.       Furthermore, the invention provides for more personalized web pages because the

user provides user configuration information on which the user customized template is

generated. (Ex. C (Oct. 28, 2010 Resp. to Office Action) at 9; Ex. D (Apr. 18, 2011 Resp. to

Office Action) at 6). This was an unconventional way for generating a user customized template

unique to the user that was not found in the prior art. (Ex. D (Apr. 18, 2011 Resp. to Office

Action) at 6).

       26.       The patents related to the ‘854 patent and sharing the same specification were

cited during the prosecution history of over 700 patents, including patents and applications

owned by companies including Google, Inc., Microsoft Corporation, Amazon Technologies,

Inc., Facebook, Inc., Ebay, Inc., Salesforce.com, Inc., IBM Corporation, Oracle International

Corporation, Comcast Cable Communications, LLC, SAP AG, Citrix Systems, Inc., BEA

Systems, Inc., Sprint Communications Company L.P., Siemens AG, AT&T Intellectual Property

I, L.P., Hewlett-Packard Development Company, L.P., Fujitsu Limited, AOL LLC, General

Electric Company, Accenture LLP, Adobe Systems Inc., Sony Computer Entertainment Inc., and

Akamai           Technologies,      Inc.             (See      http://patft.uspto.gov/netacgi/nph-

Parser?Sect1=PTO2&Sect2=HITOFF&p=1&u=%2Fnetahtml%2FPTO%2Fsearch-

bool.html&r=0&f=S&l=50&TERM1=5983227&FIELD1=UREF&co1=AND&TERM2=&FIEL

D2=&d=PTXT).




                                                12
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 13 of 86 PageID #: 13




       27.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claims 1-2, 8-9, and 15 of the ‘854 patent in Delaware, and elsewhere in the

United States, by performing the claimed method, using the claimed computer-readable non-

transitory medium storing computer instructions, and/or making and/or using the claimed system

at https://www.ulta.com/ (“Accused Instrumentality”).

       28.     The Accused Instrumentality performs the step of receiving a user request for a

customized page. For example, ulta.com receives a user request for a user customized page:




(E.g., https://www.ulta.com/).

       29.     The Accused Instrumentality performs the step of receiving a template program

(e.g., software instructions and data used for rendering a particular user’s page such as a

JavaScript page) that is unique to the user (e.g., after a user logs in, pages shown to the user will

be based upon a user specific template which dictates that customized information is displayed,

such as the display of the user’s name on the page) and based on user configuration information



                                                 13
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 14 of 86 PageID #: 14




(e.g., a user will have inputted account preferences, such as their name, and will input search

preferences). The user configuration information is supplied by the user (e.g., a user defines the

information the user’s template will display by inputting information such as the user’s location;

a user can customize the content of their templates and what will be rendered and displayed

using the templates by entering information such as the user’s location) and used to build the

template program that is unique to the user (e.g., a template program will be unique to a user

because it is composed of instruction, code, and data that is processed/executed to create a

webpage customized to a user (e.g., after a user logs in, the pages displayed to the user will show

the user’s name; ulta.com server provides at least a portion of the unique template program, such

as a generic template containing JavaScript and other code that executes at a user’s computer to

create a customized webpage)).




(https://www.ulta.com/stores/ (for a particular user)).




                                                 14
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 15 of 86 PageID #: 15




(https://www.ulta.com/ulta/ruxitagentjs_ICA27SVfhjqrux_10199200831173248.js (for a

particular user)).




(https://www.ulta.com/ulta/ruxitagentjs_ICA27SVfhjqrux_10199200831173248.js (for a

particular user)).




(https://www.ulta.com/static/javascripts/combineCommonFooter.js (for a particular user)).

        30.     The user configuration information supplied by the user to build the template

program includes user demographic information (e.g., a user’s account profile information and/or

configuration information may contain their location and age, amongst other information). (E.g.,

https://www.ulta.com/company/privacy/).

        31.     The template program is received from one of at least two locations (e.g., the data

and templates comprising a user’s page may be retrieved from a main server/disk storage, or

from other sources such as a CDN server , cookies, or local cache), the location determined from

the frequency of the user request for the customized ulta.com page (e.g., based on the frequency




                                                15
 Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 16 of 86 PageID #: 16




at which a user logs in or accesses their page, the data comprising the users page may be stored

at a main server or at a CDN server, cookies, or local cache). On information and belief, the

accused instrumentality uses the template program that is unique to the user which is generated

using customization information unique to the user and a global template that is generic to a

plurality of users. On information and belief, template information, that is part of a template

program which corresponds to less frequently accessed webpages, will need to be pulled from a

main server, wherein for more frequently accessed pages, template information will be stored in

local storage on the user’s computer. On information and belief, running the template program

(page generation code, tiles, containers, and user data) creates the customized webpage. When a

user signs-up or performs a login, the code takes the user template information and stores it in a

site JavaScript object that is used in logic to display various available products and other site

logic-based conditions. The user information is stored in multiple locations, which can include,

(1) at runtime, in a Javascript object with the data structure called ContextData; (2) within

browser local storage; and (3) browser cookies. The JavaScript code shown below from the

front-facing publicly available code, demonstrates that the sign-in is handled via JavaScript. The

actual JS file is served from a CDN.




(https://www.ulta.com/ulta/ruxitagentjs_ICA27SVfhjqrux_10199200831173248.js (for a



                                               16
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 17 of 86 PageID #: 17




particular user)).




(https://www.ulta.com/ulta/ruxitagentjs_ICA27SVfhjqrux_10199200831173248.js (for a

particular user)).




(https://www.ulta.com/static/javascripts/combineCommonFooter.js (for a particular user)).

        32.        The Accused Instrumentality performs the step of receiving an advertisement

selected in accordance to the user demographic information (e.g., ulta.com provides

advertisements to a user based on demographic information such as age, gender, language,

interest, activity, etc.).    (E.g., https://www.ulta.com/company/privacy/).    For example, the

Accused Instrumentality has targeted advertising to users based on a user’s geography and

interest. (Id.).

        33.        The Accused Instrumentality performs the step of executing the template program

(e.g., JavaScript templates) using the selected advertisement (e.g., an advertisement selected




                                                  17
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 18 of 86 PageID #: 18




based on a user’s demographic information) to generate the customized page (e.g., a user’s

ulta.com page, with the advertisement integrated).




(E.g., https://www.ulta.com/ (for a particular user)).

       34.       The Accused Instrumentality performs the step of providing the customized page

to the user (e.g., a user’s ulta.com page, with integrated advertisements).

(E.g., https://www.ulta.com/ (for a particular user)).

       35.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘854 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       36.       On information and belief, Defendant has had at least constructive notice of the

‘854 patent by operation of law, and there are no marking requirements that have not been

complied with.

                             IV. COUNT II
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 5,983,227)

       37.       Plaintiff incorporates the above paragraphs herein by reference.

       38.       On November 9, 1999, United States Patent No. 5,983,227 (“the ‘227 Patent”)

was duly and legally issued by the United States Patent and Trademark Office. The ‘227 Patent




                                                 18
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 19 of 86 PageID #: 19




is titled “Dynamic Page Generator.” A true and correct copy of the ‘227 Patent is attached hereto

as Exhibit B and incorporated herein by reference.

       39.      Digi Portal is the assignee of all right, title and interest in the ‘227 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘227 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘227 Patent

by Defendant.

       40.      The application leading to the ‘227 patent was filed June 12, 1997. (Ex. B at

cover). The ‘227 patent was first assigned to Yahoo! Inc. (Id.).

       41.      The invention in the ‘227 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:14-18).

       42.      The ‘227 Patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, as show in the prosecution history of the ‘227 Patent, it was unconventional to

download real-time information into a server and use a template for the static data as opposed to

linking directly to real-time information. (Ex. E at 5, Ex. F at 2).

       43.      Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 2 of the ‘227 patent in Delaware, and elsewhere in the United States, by

performing actions comprising using or performing the claimed method of providing real-time

responses to user requests for customized pages, including without limitation through the method

implemented of providing a user’s ulta.com page (“Accused Instrumentality”).                 (E.g.,

https://www.ulta.com/).




                                                 19
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 20 of 86 PageID #: 20




       44.     The Accused Instrumentality performs the step of obtaining user preferences (e.g.,

Shop by brand, New Arrivals, Nails, Bath & Body etc. and sub types of Bath and Shower, Body

Moisturizers, Sun Care, and location), wherein a user's user preferences indicate items of interest

to that user (e.g., preferences set by user for beauty products search).




(https://www.ulta.com/ (for a particular user)).




                                                   20
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 21 of 86 PageID #: 21




(https://www.ulta.com/ (for a particular user)).




(https://www.ulta.com/ (for a particular user)).

       45.     On information and belief, the Accused Instrumentality performs obtaining real-

time information from information sources (e.g., currently product’s Pickup Availability at stores

information obtained from various information sources such as a multitude of databases) and

storing the real-time information in a storage device (e.g., currently product’s Pickup

Availability at stores information will be pulled from an information source and stored, at least

temporarily, on the ulta.com web/API server and/or user’s computer).




                                                   21
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 22 of 86 PageID #: 22




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).




                                           22
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 23 of 86 PageID #: 23




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).




                                           23
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 24 of 86 PageID #: 24




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).

        46.     On information and belief, the Accused Instrumentality performs the combining

the user preferences for the user (e.g., user preferences include preferences tied to a user’s

account which are pulled upon user login and the search terms inputted by a user such as

preferences set by user for Store & Pickup Availability search) and a template (e.g., generic

template) to form a template program specific to the user (e.g., following a user’s login, a user

specific template will be used to create customized pages for user that display user-specific

information such as the user’s name and search results). As shown below, ulta.com uses a

generic template to define how the webpage should generally be laid out and displayed.




                                               24
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 25 of 86 PageID #: 25




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).

        47.     As shown below, ulta.com will then combine the template with customized data

pulled based upon a user’s search inputs and user login in order to create a template program

executable by a user’s browser, so that the customized webpage can be displayed to the user.


                                               25
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 26 of 86 PageID #: 26




(https://www.ulta.com/ (for a particular user)).




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).

        48.     On information and belief, the Accused Instrumentality performs the step of

receiving from a user and at the server, a user request for a customized page customized


                                                   26
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 27 of 86 PageID #: 27




according to the user preferences. (e.g., a user will request a customized page by logging in and

by inputting search parameters; this request will be received at the ulta.com web server).




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).




                                                27
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 28 of 86 PageID #: 28




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).

        49.     The Accused Instrumentality performs the step of executing the template program

(e.g., the code for the website which includes code that defines the general layout of the

webpage, and defines customized information to be displayed such as a user’s name, and other

pieces of real-time information, such as product’s Store & Pickup Availability, gathered from

information source using various APIs and scripts) specific to the user (e.g., the webpage is

catered towards the user’s search queries and displays customized content such as the user’s

name) using real-time information stored in the storage device (e.g., product’s Store & Pickup

Availability will be gathered from information source using an API and/or scripts, and stored, at


                                               28
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 29 of 86 PageID #: 29




least temporarily, on an ulta.com web server and/or user’s computer) as input to the template

program to generate the customized page (e.g., product’s Store and Pickup availability will be

gathered and combined with a webpage template to create the entire webpage).




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).




                                             29
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 30 of 86 PageID #: 30




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)). As shown below, ulta.com will then combine the template with customized

data pulled based upon a user’s search inputs and user login in order to create a template

program executable by a user’s browser, so that a customized webpage can be displayed to the

user.




                                                30
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 31 of 86 PageID #: 31




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).

        50.      The Accused Instrumentality performs the step of providing the customized page

(e.g., a webpage showing product’s Store & Pickup Availability that meet a user’s search

requirements and which displays user specific content such as the user’s name) wherein the steps

of executing and providing are performed in real-time response to the receipt of the user request

in the step of receiving (e.g., webpages are created and delivered in real-time as the result of a

user login and/or search initiation) wherein the customized page includes at least one item of

real-time information selected from the storage device (e.g., current Store & Pickup

Availability).




                                               31
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 32 of 86 PageID #: 32




(https://www.ulta.com/ (for a particular user)).




(https://www.ulta.com/ (for a particular user)).




                                                   32
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 33 of 86 PageID #: 33




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).




                                           33
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 34 of 86 PageID #: 34




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).

        51.      Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘227 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

        52.      On information and belief, Defendant has had at least constructive notice of the

‘227 patent by operation of law, and there are no marking requirements that have not been

complied with.


                                                34
 Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 35 of 86 PageID #: 35




                             V. COUNT III
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,171,414)

       53.      Plaintiff incorporates the above paragraphs herein by reference.

       54.      On January 30, 2007, United States Patent No. 7,171,414 (“the ‘414 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘414 Patent is

titled “Dynamic Page Generator.” A true and correct copy of the ‘414 Patent is attached hereto as

Exhibit G and incorporated herein by reference.

       55.      Digi Portal is the assignee of all right, title and interest in the ‘414 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘414 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘414 Patent

by Defendant.

       56.      The application leading to the ‘414 patent was filed September 10, 1999, which

was a continuation of application no. 08/873,975, which issued as the ’227 patent. (Ex. G at

cover). The ‘414 patent was first assigned to Yahoo! Inc. (Id.).

       57.      The invention in the ‘414 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:29-33).

       58.      The ‘414 Patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, the prosecution history of the ‘414 patent highlights advantages and

unconventional features of the claimed invention including the “storing real-time information in

a shared local storage device.” An example of this limitation is when live data used to fill

templates is stored local to the page server which is handling user requests for custom web



                                                35
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 36 of 86 PageID #: 36




pages. (Ex. I at 8; Ex. G at col. 2:11-15). Every piece of information that a person can request

on a page is storable in a shared memory closely coupled to a page generator. (Ex. I at 9; Ex. G

at col. 4:43-58). Unlike the prior art CGI process that required time consuming calls to other

servers, storing real-time information in a shared local storage device, allows for any custom

page to be built within the page server thereby eliminating the need to make requests from other

servers for portions of the live data. (Ex. I at 9; Ex. G at col. 2:25-31).

       59.     Furthermore, as show in the prosecution history of the ‘414 Patent, it was

unconventional to receive the template program from one of at least two location, the frequency

of the user request for the customized page determines the retrieval location of the template

program. (Ex. H at 9-10). In the prior art, the published web site was stored on a server and

provided from one server location regardless of the frequency of the user requests for the web

site. (Id.). The examiner agreed that the claim was allowable because the prior art did not

disclose that in a page server coupled to a network a method of providing a customized page to a

user, the customized page is customized according to the user’s preferences, and the template is

received from one of at least two locations, the location determined from frequency of the user

request for the customized page. (Ex. J at 3).

       60.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claims 1 and 3 of the ‘414 patent in Delaware, and elsewhere in the United

States, by performing actions comprising using or performing the claimed method using the

https://www.ulta.com/ website (“Accused Instrumentality”). The Accused Instrumentality uses a

page server (e.g., an ulta.com web server), to provide a customized page to a user (e.g., a

webpage which displays products and product’s Store and Pickup Availability), wherein the

customized page is customized according to the user's preferences (e.g., user preferences include




                                                  36
 Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 37 of 86 PageID #: 37




preferences tied to a user’s account which are pulled upon user login and the search terms

inputted by a user such as preferences set by user for beauty products).

        61.    On information and belief, the Accused Instrumentality performs the step of real-

time information from information sources (e.g., API is used to gather product’s Store & Pickup

Availability information from information source) and stores them in a shared local storage

device (e.g., product’s Store & Pickup Availability information will be gathered from

information source using an API and/or scripts, and stored, at least temporarily, on an ulta.com

web server and/or user’s computer). As shown below, ulta.com uses an API and or scripts to

gather a product’s Store & Pickup Availability information from information sources in real

time.




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for


                                                37
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 38 of 86 PageID #: 38




particular user)).




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

particular user)).

        62.     On information and belief, the Accused Instrumentality performs the step of

storing a user-specific template program for the user in a data structure associated with a user

identifier unique to the user (e.g., a template program will be created for a user’s particular

search so that said template program can be executed as to display the user’s search results as a

webpage; said template program is assigned an identifying number so it can be tied to a

particular user’s search query; said template program will be stored, at least temporarily on an

ulta.com server and/or user’s computer). The accused instrumentality uses the template program

that is unique to the user which is generated using customization information unique to the user

and a global template that is generic to a plurality of users. As shown below, after a user logs

in, ulta.com can display products added by user to the bag. As such, a user-specific template

program utilized to create the displayed websites that show a user’s name and user’s selected



                                               38
 Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 39 of 86 PageID #: 39




items. For showing these, user’s shopping information must be stored in a database wherein said

template program is tied to a user’s log in information/account.




(https://www.ulta.com/bag/empty (for a particular user)).




(https://www.ulta.com/bag (for a particular user)).

       63.     Upon information and belief, the Accused Instrumentality performs the step of

receiving, from the user and at the page server (e.g., ulta.com server), a user request (e.g., user

login, etc.) for a customized page (e.g., the ulta.com server will receive a user’s request for



                                                39
 Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 40 of 86 PageID #: 40




product’s Store & Pickup Availability information meeting their inputted parameters) and

determining a user identifier associated with the request (e.g., the ulta.com server will assign an

identifying number to the user’s search). The accused instrumentality uses the template program

that is unique to the user which is generated using customization information unique to the user

and a global template that is generic to a plurality of users. As shown below, after a user logs

in, ulta.com can display products added by a user to the bag. As such, a user-specific template

program utilized to create the displayed websites that show a user’s name and user’s selected

items. For showing these, user’s shopping information must be stored in a database wherein said

template program is tied to a user’s log in information/account.




(E.g., https://www.ulta.com/bag/empty (for a particular user)).




                                                40
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 41 of 86 PageID #: 41




(E.g., https://www.ulta.com/bag (for a particular user)).

       64.     On information and belief, the Accused Instrumentality performs the step of

receiving a template program specific to the user using the determined user identifier associated

with the user request (e.g., the ulta.com server will receive a template program, which is the code

and data that represents the search results webpage to be delivered to a user, that is identified by

a number and linked to a user and their search query). As shown below, after a user logs

in, ulta.com can display products added by user to the bag. As such, a user-specific template

program utilized to create the displayed websites that show a user’s name and user’s selected

items. For showing these, user’s shopping information must be stored in a database wherein said

template program is tied to a user’s log in information/account.




                                                41
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 42 of 86 PageID #: 42




(E.g., https://www.ulta.com/bag/empty (for a particular user)).




(E.g., https://www.ulta.com/bag (for a particular user)).

       65.     On information and belief, the Accused Instrumentality performs the step that the

template program is received from one of at least two locations, the location determined from

frequency of the user request for the customized page (e.g., the code and objects making up a




                                                42
 Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 43 of 86 PageID #: 43




webpage delivered to the user may be fetched from a main server or from a user’s local cache

depending on how often the user inputs a similar search query).

       66.     In at least testing and usage, the accused instrumentality practices receiving a

template program (e.g., software instructions and data used for rendering a particular user’s

search results page such as a JavaScript page) that is unique to the user (e.g., JavaScript pages

will be specific to a user because the content can be modified by and/or customized for a user

(e.g., after a user logs in, pages can display customized information such as a user’s name, in

addition to search results tied to a user’s inputted preferences)) and based on user configuration

information (e.g., a user can customize the content of their templates and what will be rendered

and displayed using said templates by entering information such as their location and by logging

in to their account) the user configuration information being supplied by the user (e.g., a user

will have supplied their name and any other preferences tied to their account and will have input

preferences applicable to product’s Store & Pickup availability search) and used to build the

template program that is unique to the user (e.g., user configuration information is used to

modify templates, create instructions, and designate appropriate data retrieval for rendering the

user’s specific page) and wherein the template program is received from one of at least two

locations (e.g., the data and templates comprising a user’s page may be retrieved from a main

server/disk storage or other sources such as local cache, CDN server, and cookies), the location

determined from the frequency of the user request for the customized page (e.g., based on the

frequency at which a user logs in or accesses the ulta.com page, the data comprising the users

page may be stored at a main server or at other locations such as local cache, a CDN server, or

cookies). Webpage information can be stored in a Javascript object that is used in logic to

display product’s Store and Pickup Availability, a user’s name and other site logic-based




                                               43
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 44 of 86 PageID #: 44




conditions.   The template information is stored in multiple locations: (1) at runtime, in a

Javascript object with the data structure called Context Data; (2) within browser local storage;

and (3) browser cookies.




(https://www.ulta.com/stores/ (for a particular user)).




(E.g., https://www.ulta.com/ui/static/javascripts/vendor.1598511182824.js (for a particular

user)).




(E.g., https://www.ulta.com/ulta/ruxitagentjs_ICA27SVfhjqrux_10199200831173248.js (for a

particular user)).




                                                 44
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 45 of 86 PageID #: 45




(E.g., https://www.ulta.com/ulta/ruxitagentjs_ICA27SVfhjqrux_10199200831173248.js (for a

particular user)).




(E.g., https://www.ulta.com/ulta/ruxitagentjs_ICA27SVfhjqrux_10199200831173248.js (for a

particular user)).




(E.g., https://www.ulta.com/static/javascripts/combineCommonFooter.js (for a particular user)).

        67.     On information and belief, the Accused Instrumentality performs the step of

executing the template program (e.g., code, objects, APIs, scripts, etc.) specific to the user (e.g.,



                                                 45
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 46 of 86 PageID #: 46




the code and other elements composing the webpage are created for a particular user’s search

query and which displays user specific content such as the user’s name) using real-time

information stored in the shared local storage device (e.g., product’s Store & Pickup Availability

information pulled from information source and stored at least temporarily on an ulta.com server

and/or user’s computer) to generate the customized webpage (e.g., product’s Store & Pickup

Availability search results webpage created for a particular user’s search query and which

displays user specific content such as the user’s name).

       68.     On information and belief, the Accused Instrumentality performs the step that the

template program indicates items of interest to the user; and providing the user with the

customized page (e.g., the code/scripts/etc. will create a webpage that displays product’s Store &

Pickup Availability information related to a user’s search query). Ulta.com uses an API and or

script to gather product’s Store & Pickup Availability information from information source in

real time.




(https://www.ulta.com/ (for a particular user)).



                                                   46
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 47 of 86 PageID #: 47




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).




                                           47
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 48 of 86 PageID #: 48




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).




                                           48
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 49 of 86 PageID #: 49




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).

        69.     On information and belief, the Accused Instrumentality performs the step of

receiving user preferences (e.g., user preferences include preferences tied to a user’s account

which are pulled upon user login and the search terms inputted by a user such as preferences set

by user for product’s Store & Pickup Availability search) for the user, wherein the user

preferences indicate the items of interest to the user and combining the user preferences with a

generic template to form the template program specific to the user (e.g., the code for the entire

webpage that utilizes a generic template and user’s inputted search terms to create a webpage

that is customized to display a user’s search results).




                                                 49
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 50 of 86 PageID #: 50




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).




                                           50
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 51 of 86 PageID #: 51




(.https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).




                                            51
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 52 of 86 PageID #: 52




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).




                                           52
 Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 53 of 86 PageID #: 53




       70.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘414 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       71.       On information and belief, Defendant has had at least constructive notice of the

‘414 patent by operation of law, and there are no marking requirements that have not been

complied with.

                            VI. COUNT IV
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,565,359)

       72.       Plaintiff incorporates the above paragraphs herein by reference.

       73.       On July 21, 2009, United States Patent No. 7,565,359 (“the ‘359 Patent”) was

duly and legally issued by the United Stas Patent and Trademark Office. The ‘359 Patent is

titled “Dynamic Page Generator.” A true and correct copy of the ‘359 Patent is attached hereto

as Exhibit K and incorporated herein by reference.

       74.       Digi Portal is the assignee of all right, title and interest in the ‘359 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘359 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘359 Patent

by Defendant.

       75.       The application leading to the ‘359 patent was filed January 22, 2007, as a

continuation of application no. 09/393,718, which issued as the ‘414 patent, which was a

continuation of application no. 08/873,975, which issued as the ’227 patent. (Ex. K at cover).

The ‘359 patent was first assigned to Yahoo! Inc. (Id.).



                                                 53
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 54 of 86 PageID #: 54




       76.     The invention in the ‘359 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:22-27).

       77.     The ‘359 Patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, the prosecution history of the ‘359 patent highlights advantages and the

unconventional features of the claimed invention. When allowing the claims of the ‘359 patent,

the examiner focused on the last two limitations of the claim stating that executing the template

program specific to the user using the real-time information stored in the shared local storage

device to generate a customized page; and receiving user preferences for the user, and combining

the user preferences with a generic template to form the template specific to the user, wherein the

user preferences indicate the items of interest to the user in conjunction with the other limitations

was not found in the prior art. (Ex. L at 8).

       78.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 10 of the ‘359 patent in Delaware, and elsewhere in the United States,

by performing actions comprising making and/or using the claimed computer-readable medium

comprising instructions for generating customized pages that are customized according to user

preferences that performs the method steps required by the claim, including without limitation

through the method implemented of providing a user’s ulta.com page (“Accused

Instrumentality”).    The Accused Instrumentality utilizes a computer-readable medium

comprising instructions (e.g., code that is executed to create webpages) for generating

customized pages (e.g., user-specific web pages), wherein the customized pages are customized




                                                 54
 Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 55 of 86 PageID #: 55




according to user preferences (e.g., web pages will be customized to show product’s Store &

Pickup Availability meeting a user’s parameters).

       79.     On information and belief, the Accused Instrumentality performs the step of

storing the real-time information in a shared local storage device (e.g., product’s Store & Pickup

Availability information will be pulled from a storage server/database and sent to an ulta.com

local web/API server for processing and display). The accused instrumentality also practices

storing a user-specific template program (e.g., instructions and data used to generate a custom

user webpage are stored at least temporarily) for a plurality of users, wherein each template

program indicates items of interest to a user (e.g., each user’s template program will include

instructions, code, etc. that dictates the information that should be displayed for a user based on

their search query), and is associated with a user identifier (e.g., in order for a user to see

information specific to them and their search, ulta.com assigns each user search an identifying

number or user id), wherein the user identifier is associated with a user request (e.g., a user

search will be linked to an identifying number or user id) for a customized page. As shown

below, after a user logs in, ulta.com uses an API and or script to gather product’s Store & Pickup

Availability information from information source in real time.




                                                55
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 56 of 86 PageID #: 56




(E.g., https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257#

(for a particular user)). The accused instrumentality stores a user-specific template program for

the user in a data structure associated with a user identifier unique to the user (e.g., a template

program will be created for a user’s particular search so that said template program can be

executed as to display the user’s search results as a webpage; said template program is assigned

an identifying number so it can be tied to a particular user’s search query; said template program

will be stored, at least temporarily on an ulta.com server). The accused instrumentality uses the

template program that is unique to the user which is generated using customization information

unique to the user and a global template that is generic to a plurality of users.

As shown below, after a user logs in, ulta.com can display products added by user to the bag. As

such, a user-specific template program utilized to create the displayed websites that show a

user’s name and user’s selected items. For showing these, user’s shopping information must be

stored in a database wherein said template program is tied to a user’s log in information/account.




                                                  56
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 57 of 86 PageID #: 57




(E.g., https://www.ulta.com/bag/empty (for a particular user)).




(E.g., https://www.ulta.com/bag (for a particular user)).

       80.     On information and belief, the Accused Instrumentality performs the step of

receiving a template program (e.g., code, instructions, etc. that are executed to create a user

page) specific to the user using the user identifier (e.g., as explained above, in order to display

pages customized for a user, each search is assigned an identifying number), wherein the

template program is received from one of at least two locations (e.g., main storage at an ulta.com

server or local device storage), the location based upon a frequency of user requests for the


                                                57
 Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 58 of 86 PageID #: 58




customized page (e.g., certain components of the webpage may be retrieved from local cache,

CDN servers, or cookies, as opposed to a main server, if said components were kept in cache due

to a user’s frequent request for the same or similar page). In at least testing and usage, the

accused instrumentality practices receiving a template program (e.g., software instructions and

data used for rendering a particular user’s search results page such as a JavaScript page) that is

unique to the user (e.g., JavaScript pages will be specific to a user because the content can be

modified by and/or customized for a user (e.g., after a user logs in, pages can display customized

information such as a user’s name, in addition to search results tied to a user’s inputted

preferences)) and based on user configuration information (e.g., a user can customize the content

of their templates and what will be rendered and displayed using said templates by entering

information such as their location and by logging in to their account) the user configuration

information being supplied by the user (e.g., a user will have supplied their name and any other

preferences tied to their account and will have input preferences applicable to product’s Store &

Pickup Availability search) and used to build the template program that is unique to the user

(e.g., user configuration information is used to modify templates, create instructions, and

designate appropriate data retrieval for rendering the user’s specific page) and wherein the

template program is received from one of at least two locations (e.g., the data and templates

comprising a user’s page may be retrieved from a main server/disk storage or other sources such

as local cache, CDN server, and cookies), the location determined from the frequency of the user

request for the customized page (e.g., based on the frequency at which a user logs in or accesses

the ulta.com page, the data comprising the users page may be stored at a main server or at other

locations such as local cache, a CDN server, or cookies). Webpage information can be stored in

a Javascript object that is used in logic to display product’s Store and Pickup Availability, a




                                               58
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 59 of 86 PageID #: 59




user’s name, and other site logic-based conditions.       The template information is stored in

multiple locations: (1) at runtime, in a Javascript object with the data structure called Context

Data; (2) Within browser local storage; and (3) browser cookies.




(https://www.ulta.com/stores/ (for a particular user)).




(E.g., https://www.ulta.com/ui/static/javascripts/vendor.1598511182824.js (for a particular

user)).




(E.g., https://www.ulta.com/ulta/ruxitagentjs_ICA27SVfhjqrux_10199200831173248.js (for a

particular user)).




                                                 59
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 60 of 86 PageID #: 60




(E.g., https://www.ulta.com/ulta/ruxitagentjs_ICA27SVfhjqrux_10199200831173248.js (for a

particular user)).




(E.g., https://www.ulta.com/ulta/ruxitagentjs_ICA27SVfhjqrux_10199200831173248.js (for a

particular user)).




(E.g., https://www.ulta.com/static/javascripts/combineCommonFooter.js (for a particular user)).

        81.     On information and belief, the Accused Instrumentality performs that step of

executing the template program (e.g., code, objects, APIs, scripts, etc.) specific to the user (e.g.,


                                                 60
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 61 of 86 PageID #: 61




the code and other elements composing the webpage are created for a particular user’s search

query) using real-time information stored in the shared local storage device (e.g., product’s Store

& Pickup Availability information pulled from information source and stored at least temporarily

on an ulta.com server and/or user’s computer) to generate the customized webpage (e.g.,

product’s Store & Pickup Availability search results). As shown below, ulta.com uses an API

and or script to gather product information from information sources in real time.




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).

        82.     On information and belief, the Accused Instrumentality performs the step of

receiving user preferences for the user, and for combining the user preferences (e.g., user

preferences include preferences tied to a user’s account which are pulled upon user login and the



                                                61
 Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 62 of 86 PageID #: 62




search terms inputted by a user such as preferences set by user for product’s Store & Pickup

Availability search) for the user and a template (e.g., a generic webpage template) to form a

template program specific to a user (e.g., the code for the entire webpage that utilizes a generic

template and user’s inputted search terms to create a webpage that is customized to display a

user’s search results). As shown below, ulta.com uses a generic template to define how the

webpage should generally be laid out and displayed.




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)). As shown below, ulta.com will then combine the template with customized

data pulled based upon a user’s search inputs in order to create a template program executable by

a user’s browser, so that the customized webpage can be displayed to the user.




                                               62
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 63 of 86 PageID #: 63




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).

        83.      Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘359 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

        84.      On information and belief, Defendant has had at least constructive notice of the

‘359 patent by operation of law, and there are no marking requirements that have not been

complied with.

                            VII. COUNT V
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 9,626,342)

        85.      Plaintiff incorporates the above paragraphs herein by reference.

        86.      On April 18, 2017, United States Patent No. 9,626,342 (“the ‘342 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘342 Patent is

titled “Dynamic Page Generator.” The ‘342 patent is not subject to a terminal disclaimer and its


                                                 63
 Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 64 of 86 PageID #: 64




term is extended under 35 U.S.C. 154(b) by 891 days. (Ex. M). A true and correct copy of the

‘342 Patent is attached hereto as Exhibit M and incorporated herein by reference.

       87.      Digi Portal is the assignee of all right, title and interest in the ‘342 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘342 patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘342 patent

by Defendant.

       88.      The application leading to the ‘342 patent was filed December 21, 2012, as a

continuation of application no. 11/842,095, which was a continuation of application no.

11/656,636, which is a continuation of 09/393,718, which was a continuation of application no.

08/873,975, which issued as the ’227 patent. (Ex. M at cover).

       89.      The invention in the ‘342 patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:33-37).

       90.      The ‘342 patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

       91.      Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 1 of the ‘342 patent in Delaware, and elsewhere in the United States, by

performing actions comprising performing the claimed method steps, including without

limitation through the method implemented of providing a user’s Ulta.com page (“Accused

Instrumentality”). The Accused Instrumentality practices the method of responding to a user

request (e.g., a user login request, search initiation, etc.) for a customized page (e.g., a user’s

customized home and search pages on the ulta.com). (E.g., https://www.ulta.com/).




                                                64
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 65 of 86 PageID #: 65




       92.     On information and belief, the Accused Instrumentality performs the step of

generating, via at least one server computer (e.g., ulta.com server), a template program unique to

the user (e.g., a template program will be unique to a user because it is composed of instruction,

code, and data that is processed/executed to create a webpage customized to a user (e.g. after a

user logs in, the pages displayed to the user will show the user’s name); ulta.com’s server

provides at least a portion of the unique template program, such as a generic template containing

JavaScript and other code that executes at a user’s computer to create a customized webpage),

the template program being used to form the user’s customized web page (e.g., a webpage with

customized content such as the display of a user’s name, and product’s Store & Pickup

Availability search results), wherein the template program is generated using customization

information unique to the user (e.g., user account preferences/data and user search parameters)

and a global template that is generic to a plurality of users (e.g., a generic template that dictates

web page layout). The accused instrumentality combines the user customization information

(e.g., preferences tied to a user account that is logged in, and the search terms inputted by a user

such as preferences set by user for Store & Pickup Availability search) for the user and a generic

template (e.g., a generic webpage template) to form a template program specific to a user (e.g.,

the code for the entire webpage that utilizes a generic template in combination with preferences

tied to a logged in user account and a user’s inputted search terms to create a customized

webpage for display).      As shown below, ulta.com will then combine the template with

customized data pulled based upon a user’s search inputs and preferences tied to a logged in user

account in order to create a template program executable by a user’s browser, so that the

customized webpage can be displayed to the user.




                                                 65
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 66 of 86 PageID #: 66




(https://www.ulta.com/ (for a particular user)).




(https://www.ulta.com/ (for a particular user)).




                                                   66
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 67 of 86 PageID #: 67




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).




                                           67
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 68 of 86 PageID #: 68




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).




                                           68
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 69 of 86 PageID #: 69




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).




                                           69
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 70 of 86 PageID #: 70




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).

        93.     On information and belief, the Accused Instrumentality performs the step of

executing, via the at least one server computer (e.g., an ulta.com server or ulta.com controlled

server) the user’s template program (e.g., a template program is composed of instructions, code

and data used to create a user webpage (e.g., after a user logs in, the pages displayed to the user

will show the user’s name); the ulta.com server provides a generic template that can be

customized to a user. Additionally, ulta.com servers will provide content that corresponds to a

user’s request/preferences; thus, although the final webpage may be created on a user’s computer

via their browser, ulta.com servers are involved in the execution process of the template program

used to create said webpage. Furthermore, the accused instrumentality generates the user’s

customized web page (e.g., product’s Store & Pickup Availability search results page displayed

with other customized info such as a user’s name) with the user’s customized web page

including real-time information selected for the user’s customized web page based on

customization information unique to the user (e.g., product’s Store & Pickup Availability

information will be gathered based upon a user’s search parameters).


                                                70
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 71 of 86 PageID #: 71




       94.     In at least testing and usage, the accused instrumentality practices serving, via the

at least one server computer (e.g., an ulta.com server), the user's customized web page (e.g.,

ulta.com servers will be involved in serving a user’s customized webpage by providing the

generic template program and any content called in response to modifications made to the

generic template program based upon a user’s search parameters and account preferences).




(https://www.ulta.com/ (for a particular user)).




                                                   71
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 72 of 86 PageID #: 72




(https://www.ulta.com/ (for a particular user)).




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).




                                                   72
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 73 of 86 PageID #: 73




(.https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).

        95.     On information and belief, the Accused Instrumentality performs the step of in

response to receiving a subsequent request for the user's customized web page (e.g., the receipt

of a user’s search initiation and login) practices receiving, via the at least one server computer

(e.g., an ulta.com server) a template program (e.g., code, instructions, etc. that are executed to

create a user page) that is unique to the user (e.g., a template program will be unique to a user

because it is composed of instruction, code, and data that is processed/executed to create a

webpage customized to a user (e.g., after a user logs in, the pages displayed to the user will show

the user’s name) from one of at least two locations , the location based upon a frequency of user


                                                73
 Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 74 of 86 PageID #: 74




requests for the customized page (e.g., certain components of the webpage may be retrieved from

local cache, CDN servers, or cookies, as opposed to a main server, if said components were kept

in cache due to a user’s frequent request for the same or similar page). In at least testing and

usage, the accused instrumentality practices receiving a template program (e.g., software

instructions and data used for rendering a particular user’s search results page such as a

JavaScript page) that is unique to the user (e.g., JavaScript pages will be specific to a user

because the content can be modified by and/or customized for a user (e.g., after a user logs in,

pages can display customized information such as a user’s name, in addition to product search

results tied to a user’s inputted preferences)) and based on user configuration information (e.g., a

user can customize the content of their templates and what will be rendered and displayed using

said templates by entering information such as their location and by logging in to their account)

the user configuration information being supplied by the user (e.g., a user will have supplied

their name and any other preferences tied to their account and will have input preferences

applicable to Store & Pickup Availability search) and used to build the template program that is

unique to the user (e.g., user configuration information is used to modify templates, create

instructions, and designate appropriate data retrieval for rendering the user’s specific page) and

wherein the template program is received from one of at least two locations (e.g., the data and

templates comprising a user’s page may be retrieved from a main server/disk storage or other

sources such as local cache, CDN server, and cookies), the location determined from the

frequency of the user request for the customized page (e.g., based on the frequency at which a

user logs in or accesses the ulta.com page, the data comprising the users page may be stored at a

main server or at other locations such as local cache, a CDN server, or cookies). Webpage

information can be stored in a Javascript object that is used in logic to display various available




                                                74
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 75 of 86 PageID #: 75




product’s Store & Pickup Availability, a User’s name, and other site logic-based conditions. The

template information is stored in multiple locations: (1) at runtime, in a Javascript object with the

data structure called Context Data; (2) Within browser local storage; and (3) browser cookies.




(https://www.ulta.com/stores/ (for a particular user)).




(E.g., https://www.ulta.com/ui/static/javascripts/vendor.1598511182824.js (for a particular

user)).




(E.g., https://www.ulta.com/ulta/ruxitagentjs_ICA27SVfhjqrux_10199200831173248.js (for a

particular user)).




                                                 75
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 76 of 86 PageID #: 76




(E.g., https://www.ulta.com/ulta/ruxitagentjs_ICA27SVfhjqrux_10199200831173248.js (for a

particular user)).




(E.g., https://www.ulta.com/ulta/ruxitagentjs_ICA27SVfhjqrux_10199200831173248.js (for a

particular user)).




(E.g., https://www.ulta.com/static/javascripts/combineCommonFooter.js (for a particular user)).




                                               76
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 77 of 86 PageID #: 77




       96.      On information and belief, the Accused Instrumentality performs the step of

executing, via the at least one server computer (e.g., an ulta.com server) the user’s template

program (e.g., a template program is composed of instructions, code and data used to create a

user webpage (e.g., after a user logs in, the pages displayed to the user will show the user’s

name); the ulta.com server provides a generic template that can be customized to a user,

additionally,   ulta.com   servers   will   provide   content   that   corresponds   to   a   user’s

request/preferences; thus, although the final webpage may be created on a user’s computer via

their browser, ulta.com servers are involved in the execution process of the template program

used to create said webpage) to generate the user’s customized web page (e.g., product’s Store &

Pickup Availability search results page displayed with other customized info such as a user’s

name), the user’s customized web page including real-time information selected for the user’s

customized web page based on customization information unique to the user (e.g., product’s

Store & Pickup Availability information will be gathered based upon a user’s search parameters)

in response to the subsequent request based on the customization information unique to the user

(e.g., a web page displaying product’s Store & Pickup Availability results will be created and

displayed based upon a user’s inputted search parameters and can be further customized based on

account preferences (e.g. displaying a user’s name based on their account login)).




                                                77
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 78 of 86 PageID #: 78




(https://www.ulta.com/ (for a particular user)).




(https://www.ulta.com/ (for a particular user)).




                                                   78
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 79 of 86 PageID #: 79




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).




                                           79
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 80 of 86 PageID #: 80




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).




                                           80
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 81 of 86 PageID #: 81




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).

        97.     On information and belief, the Accused Instrumentality performs the step of

serving, via the at least one server computer (e.g., an ulta.com server), the user's customized web

page (e.g., ulta.com servers will be involved in serving a user’s customized webpage by

providing the generic template program and any content called in response to modifications

made to the generic template program based upon a user’s preferences and account details).




                                                81
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 82 of 86 PageID #: 82




(https://www.ulta.com/ (for a particular user)).




(https://www.ulta.com/ (for a particular user)).




                                                   82
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 83 of 86 PageID #: 83




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).




                                           83
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 84 of 86 PageID #: 84




(https://www.ulta.com/self-tan-express-bronzing-mousse?productId=xlsImpprod13781257# (for

a particular user)).

        98.     On information and belief, the accused instrumentality utilizes a template that

further includes advertisement selection information for use in selecting one or more

advertisements for inclusion in the user’s customized web page in addition to the real-time

information. (https://www.ulta.com/company/privacy/ (for a particular user)).

        99.     Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘342 patent, i.e., in an amount that by law




                                               84
  Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 85 of 86 PageID #: 85




cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       100.    Digi Portal is asserting solely method claims and therefore no marking issue

arises. Regardless, on information and belief, to the extent required, all marking requirements

have been complied with.

                                      X. JURY DEMAND

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.

                                  XII. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

       a.      Judgment that one or more claims of United States Patent No. 8,352,854 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       b.      Judgment that one or more claims of United States Patent No. 5,983,227 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       c.      Judgment that one or more claims of United States Patent No. 7,171,414 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       d.      Judgment that one or more claims of United States Patent No. 7,565,359 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       e.      Judgment that one or more claims of United States Patent No. 9,626,342 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       f.      Judgment that Defendant account for and pay to Plaintiff all damages to and costs
               incurred by Plaintiff because of Defendant’s infringing activities and other
               conduct complained of herein, and an accounting of all infringements and
               damages not presented at trial;



                                                 85
 Case 1:20-cv-01434-MN Document 1 Filed 10/26/20 Page 86 of 86 PageID #: 86




      g.     Judgment that damages should be trebled as a result of Defendant’s willful
             infringement;

      j.     That Plaintiff be granted pre-judgment and post-judgment interest on the damages
             caused by Defendant’s infringing activities and other conduct complained of
             herein; and

      k.     That Plaintiff be granted such other and further relief as the Court may deem just
             and proper under the circumstances.


October 25, 2020                             CHONG LAW FIRM, P.A.

OF COUNSEL:                                   /s/ Jimmy Chong
                                             Jimmy Chong (#4839)
                                             2961 Centerville Road, Suite 350
David R. Bennett                             Wilmington, DE 19808
Direction IP Law                             Telephone: (302) 999-9480
P.O. Box 14184                               Facsimile: (877) 796-4627
Chicago, IL 60614-0184                       Email: chong@chonglawfirm.com
(312) 291-1667
dbennett@directionip.com                     Attorneys for Plaintiff Digi Portal LLC




                                             86
